DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on September 21, 2020 is acknowledged. The application will be examined accordingly. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2020 is being considered by the examiner.
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:
In claim 11, the limitation “a pneumatic pressure” should be changed to “pneumatic pressure”. 
The preamble of claim 12 recites the limitation “coupling”, but the preamble does not specify to what the cartridge is coupled. Claims 1 and 11, on the other hand, are okay because the preambles of the claims specify that the cartridge couples to the device. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 is indefinite because it renders the scope of the translatory movements recited in claim 1 indefinite. According to claim 1, the two translatory movements share a common direction. The only distinction between the movements is the interaction between the cartridge and the device during the respective movements. Specifically, according to claim 1, the first translatory movement brings the pneumatic interface into contact with the pneumatic port, and the second translatory movement inserts the punch into the reagent chamber. That said, in addition to contradicting claim 1, claim 10 specifying that the first translatory movement also inserts the punch into the reagent chamber renders the distinction between the two movements indefinite (i.e. it is unclear when the first movement ends and the second movement begins; what constitutes “deeper into the reagent chamber”?). If the two movements are interrupted by a pause, then the claim should explicitly recite the pause. While claim 1 recites that one movement occurs after the other, such recitation does not necessarily suggest the existence of a pause (i.e. two subsequent movements can be part of a single continuous movement).  
Claim 12 recites “the device” in line 4. There is no antecedent basis for the limitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2011/0201099 A1). 
With respect to claim 1, Anderson et al. disclose a device 2315 for receiving a cartridge 2390 in a lab-on-a-chip analyzer 2300 (see Fig. 23 and [0300]), the device comprising: 
a receiving region (slot of tray 2315 that receives the cartridge, see [0028]), which is configured to receive the cartridge; and 
a clamping unit (cartridge tray and other elements of the analyzer 2300 that receives and contacts the cartridge) comprising: 
a pneumatic interface 2340 configured to pneumatically contact a pneumatic port of the cartridge (see [0300]), and 
a punch 2350 (reagent module release mechanism) configured to be introduced into a reagent chamber of the cartridge (see [0326]), 
wherein the clamping unit is arranged adjacent to the receiving region (see Fig. 23),
wherein the clamping unit is designed to execute a first translatory movement in a direction towards the receiving region to bring the pneumatic interface 2340 into contact with the pneumatic port (see [0326]), and
wherein the clamping unit is designed to execute a second translatory movement in the direction towards the receiving region, subsequent to the first translatory movement, to insert the punch 2350 into the reagent chamber (see [0351]-[0352] disclosing that the reagent chamber is broken after appropriate electrical and fluidic connections are established).  
With respect to claim 4, the clamping unit has at least one positioning pin, which is configured to position the cartridge (see [0028]).  
With respect to claim 5, the clamping unit has a further interface 2330 that mechanically contacts the cartridge to establish electrical connection with the cartridge (see [0301] and Fig. 23).  
With respect to claim 6,the device further comprises a drive mechanism (motor) designed to effect the first and second translatory movements of the clamping unit (see [0316]).  
With respect to claim 7, the device comprises a plurality of elements that cooperate to lock the cartridge in place (see [0318]). That said, the device comprises a further clamping unit (e.g. pin 4426) adjacent to the receiving region, wherein the further clamping unit is arranged lying opposite the clamping unit (see [0318]).  
With respect to claim 9, the further clamping unit (pin 4426) is designed to execute a further translatory movement in the direction of the receiving region to secure the cartridge within the receiving region (see [0318]).  
With respect to claim 10, the claim is indefinite because the distinction between the first and second translatory movements is blurred by the language of claim 10, as discussed above. Consequently, the beginning of the movement that inserts the punch into the reagent chamber can be interpreted as being a part of the first translatory movement. 
With respect to claim 11, the device is part of an analyzer 2300, as discussed above. The analyzer 2300 further comprises a pressure mechanism (pump 2345) configured to supply pneumatic pressure at the pneumatic interface (see [0304]), and a housing defining a cartridge opening (opening of door 2325) that leads into the receiving region (see Fig. 23 and [0301]).
With respect to claim 12, Anderson et al. also disclose a method of securing the cartridge inside the analyzer, the method comprising:
executing the first translatory movement to bring the pneumatic interface into contact with the pneumatic port (see [0326]); and
subsequently executing the second translatory movement to insert the punch into the reagent chamber (see [0351]-[0352] disclosing that the reagent chamber is broken after appropriate electrical and fluidic connections are established).  
Allowable Subject Matter
Claims 2, 3 and 8 are objected to as being dependent upon a rejected base claim, but they would be allowable if they are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Anderson et al. disclose a device for receiving a cartridge in a lab-on-a-chip analyzer, as discussed above. However, Anderson et al. do not disclose a clamping unit comprising the features recited in claims 2, 3 or 8. Moreover, based on the disclosure of Anderson et al., there is no motivation to modify the clamping unit to arrive at the respective claimed inventions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796